Exhibit 10.2

 

 

 

 

 

 

INVESTOR RIGHTS AGREEMENT

BY AND AMONG

OREXIGEN THERAPEUTICS, INC.,

BAUPOST GROUP SECURITIES, L.L.C.,

AND

THE OTHER INVESTORS PARTY HERETO

DATED AS OF MARCH 15, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I EFFECTIVENESS

     1     

Section 1.1.

    

Effectiveness

     1   

ARTICLE II DEFINITIONS

     1     

Section 2.1.

    

Definitions

     1     

Section 2.2.

    

Other Interpretive Provisions

     5   

ARTICLE III REGISTRATION RIGHTS

     6     

Section 3.1.

    

Demand Registration

     6     

Section 3.2.

    

Shelf Registration

     8     

Section 3.3.

    

Piggyback Registration

     11     

Section 3.4.

    

Lock-Up Agreements

     12     

Section 3.5.

    

Registration Procedures

     13     

Section 3.6.

    

Underwritten Offerings

     18     

Section 3.7.

    

No Inconsistent Agreements; Additional Rights

     19     

Section 3.8.

    

Registration Expenses

     20     

Section 3.9.

    

Indemnification

     20     

Section 3.10.

    

Rules 144 and 144A and Regulation S

     23     

Section 3.11.

    

Existing Registration Statements

     23   

ARTICLE IV GOVERNANCE

     24     

Section 4.1.

    

Composition of the Board of Directors

     24   

ARTICLE V MISCELLANEOUS

     25     

Section 5.1.

    

Authority; Effect

     25     

Section 5.2.

    

Notices

     26     

Section 5.3.

    

Termination and Effect of Termination

     27     

Section 5.4.

    

Permitted Transferees

     27     

Section 5.5.

    

Remedies

     27     

Section 5.6.

    

Amendments

     27     

Section 5.7.

    

Governing Law

     28     

Section 5.8.

    

Consent to Jurisdiction

     28     

Section 5.9.

    

WAIVER OF JURY TRIAL

     28     

Section 5.10.

    

Merger; Binding Effect, Etc.

     29     

Section 5.11.

    

Counterparts

     29     

Section 5.12

    

Severability

     29     

Section 5.13.

    

No Recourse

     29   

 

- i -



--------------------------------------------------------------------------------

This INVESTOR RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of March 15, 2016,
is made by and among:

i. Orexigen Therapeutics, Inc., a Delaware corporation (the “Company”);

ii. Baupost Group Securities, L.L.C. (together with its Permitted Transferees
that become party hereto, “Baupost”); and

iii. Such other investors as set forth on Schedule A (each, together with its
Permitted Transferees that become party hereto, an “Other Investor”,
collectively, the “Other Investors”, and, collectively with Baupost, the
“Investors” and each individually, an “Investor”).

RECITALS

WHEREAS, pursuant to the Securities Purchase Agreement dated March 15, 2016
among the Company, Baupost, and the Other Investors (the “Purchase Agreement”),
Baupost and the Other Investors are purchasing $150 million aggregate principal
amount of 0% Senior Secured Convertible Notes due 2020 (the “Notes”) which will
be convertible into cash and under certain circumstances, into shares of common
stock of the Company, par value $0.001 per share (“Common Stock”); and

WHEREAS, the parties believe that it is in the best interests of the Company and
the other parties hereto to set forth their agreements regarding registration
and other rights.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

EFFECTIVENESS

Section 1.1. Effectiveness. This Agreement shall become effective upon the
signing of the Purchase Agreement.

ARTICLE II

DEFINITIONS

Section 2.1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the board of directors of the Company: (i)
would be required to be made in any Registration Statement filed with the SEC by
the Company so that such Registration Statement, from and after its effective
date, does not contain an untrue statement of a material



--------------------------------------------------------------------------------

fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; (ii) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
Registration Statement; and (iii) the Company has a bona fide business purpose
for not disclosing publicly.

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person (b) in the
event that the specified Person is a natural Person, a Member of the Immediate
Family of such Person or (c) any investment fund advised or managed by, or under
common control or management with, such person; provided that the Company and
each of its subsidiaries shall be deemed not to be Affiliates of any Investor.
As used in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

“Annual Meeting” shall have the meaning set forth in Section 4.1.

“Baupost” shall have the meaning set forth in the preamble.

“Baupost Designee” shall have the meaning set forth in Section 4.1.

“Baupost Observer” shall have the meaning set forth in Section 4.1.

“Board” shall have the meaning set forth in Section 4.1.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Common Stock” shall have the meaning set forth in the recitals.

“Demand Registration” shall have the meaning set forth in Section 3.1.1(a).

“Demand Registration Request” shall have the meaning set forth in Section
3.1.1(a).

“Demand Registration Statement” shall have the meaning set forth in Section
3.1.1(c).

“Demand Suspension” shall have the meaning set forth in Section 3.1.6.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority.

“Holder” means the Investors who then hold Registrable Securities under this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Indenture” means the indenture, to be dated on or about March 21, 2016, by and
among the Company and the Trustee, pursuant to which the Notes are to be issued,
as such Indenture is amended or supplemented from time to time in accordance
with the terms thereof.

“Investor” shall have the meaning set forth in the preamble.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Loss” shall have the meaning set forth in Section 3.9.1.

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.

“Notes” shall have the meaning set forth in the recitals.

“Other Investor” shall have the meaning set forth in the preamble.

“Permitted Transferee” means, with respect to any Investor (i) any Affiliate of
such Investor (ii) any other Person to whom such Investor Transfers Registrable
Securities in exchange for proceeds of at least $3,000,000 and (iii) any
custodian or nominee that holds Registrable Securities for the account of such
Investor or any Permitted Transferee described in clause (i) or (ii).

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 3.3.1.

“Piggyback Registration” shall have the meaning set forth in Section 3.3.1.

“Pro Rata Portion” means, with respect to each Holder requesting that its shares
be registered or sold in an Underwritten Public Offering, a number of such
shares equal to the aggregate number of Registrable Securities to be registered
or sold (excluding any shares to be registered or sold for the account of the
Company) multiplied by a fraction, the numerator of which is the aggregate
number of Registrable Securities held by such Holder, and the denominator of
which is the aggregate number of Registrable Securities held by all Holders
requesting that their Registrable Securities be registered or sold.

“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments and supplements, and all other material incorporated by reference in
such prospectus, and (ii) any Issuer Free Writing Prospectus.

 

- 3 -



--------------------------------------------------------------------------------

“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” means (i) all shares of Common Stock that are not then
subject to forfeiture to the Company, (ii) all shares of Common Stock issuable
upon exercise, conversion or exchange of any option, warrant or convertible
security not then subject to vesting or forfeiture to the Company and (iii) all
shares of Common Stock directly or indirectly issued or then issuable with
respect to the securities referred to in clauses (i) or (ii) above by way of a
stock dividend or stock split, or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. For the
avoidance of doubt, shares of Common Stock that are not issuable upon conversion
of the Notes unless and until Stockholder Approval is obtained shall not be
considered Registrable Securities unless and until Stockholder Approval is
obtained. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (w) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (x) such securities shall have been
Transferred pursuant to Rule 144, (y) such holder is able to immediately sell
such securities under Rule 144 without any restrictions on transfer (including
without application of paragraphs (c), (d), (e), (f) and (h) of Rule 144), as
reasonably determined by the Holder, or (z) such securities shall have ceased to
be outstanding.

“Registration” means registration under the Securities Act of the offer and sale
to the public of any Registrable Securities under a Registration Statement. The
terms “register”, “registered” and “registering” shall have correlative
meanings.

“Registration Expenses” shall have the meaning set forth in Section 3.8.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Requisite Investors” means the holders of at least fifteen percent (15%) of the
Registrable Securities issued or issuable upon conversion of the Notes then held
by the Investors.

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

 

- 4 -



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Selling Stockholder Information” shall have the meaning set forth in Section
3.9.1.

“Shelf Period” shall have the meaning set forth in Section 3.2.3.

“Shelf Registration” shall have the meaning set forth in Section 3.2.1(a).

“Shelf Registration Request” shall have the meaning set forth in Section
3.2.1(a).

“Shelf Registration Statement” shall have the meaning set forth in Section
3.2.1(a).

“Shelf Suspension” shall have the meaning set forth in Section 3.2.4.

“Shelf Takedown Request” shall have the meaning set forth in Section 3.2.5(a).

“Stockholder Approval” has the meaning ascribed to it in the Purchase Agreement.

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise. “Transferred”
shall have a correlative meaning.

“Trustee” means U.S. Bank National Association

“Underwritten Public Offering” means an underwritten Public Offering, including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering.

“Underwritten Shelf Takedown” means an Underwritten Public Offering pursuant to
an effective Shelf Registration Statement.

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

Section 2.2. Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

- 5 -



--------------------------------------------------------------------------------

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE III

REGISTRATION RIGHTS

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.

Section 3.1. Demand Registration.

Section 3.1.1. Request for Demand Registration.

 

(a) At any time after the date hereof, either (i) Baupost or (ii) the Requisite
Investors shall have the right to make a written request from time to time (a
“Demand Registration Request”) to the Company for Registration of all or part of
the Registrable Securities held by such Investors. Any such Registration
pursuant to a Demand Registration Request shall hereinafter be referred to as a
“Demand Registration.”

 

(b) Each Demand Registration Request shall specify (x) the kind and aggregate
amount of Registrable Securities to be registered, and (y) the intended method
or methods of disposition thereof.

 

(c) Upon receipt of a Demand Registration Request, the Company shall as promptly
as practicable file a Registration Statement (a “Demand Registration Statement”)
relating to such Demand Registration, and use its reasonable best efforts to
cause such Demand Registration Statement to be promptly declared effective under
the Securities Act.

Section 3.1.2. Limitation on Demand Registrations. The Company shall not be
obligated to take any action to effect any Demand Registration requested by
Baupost if (x) an Underwritten Public Offering pursuant to Section 3.1.1(a)(i)
or an Underwritten Shelf Takedown pursuant to Section 3.2.4(a)(i) was
consummated within the preceding one hundred eighty (180) days, or (y) the
minimum anticipated proceeds for such Underwritten Public Offering or
Underwritten Shelf Takedown are not at least $20 million (unless otherwise
consented to by the Company). The Company shall not be obligated to take any
action to effect any Demand Registration requested by the Requisite Investors
if, at the request of such Requisite Investors (x) an Underwritten Public

 

- 6 -



--------------------------------------------------------------------------------

Offering pursuant to Section 3.1.1(a)(ii) or an Underwritten Shelf Takedown
pursuant to Section 3.2.4(a)(ii) was consummated within the preceding three
hundred sixty five (365) days (unless otherwise consented to by the Company) or
(y) the minimum anticipated proceeds for such Underwritten Public Offering or
Underwritten Shelf Takedown are not at least $20 million (unless otherwise
consented to by the Company).

Section 3.1.3. Demand Notice. Promptly upon receipt of a Demand Registration
Request pursuant to Section 3.1.1 (but in no event more than two (2) Business
Days thereafter), the Company shall deliver a written notice (a “Demand Notice”)
of any such Demand Registration Request to all other Holders and the Demand
Notice shall offer each such Holder the opportunity to include in the Demand
Registration that number of Registrable Securities as each such Holder may
request in writing. Subject to Section 3.1.7, the Company shall include in the
Demand Registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within three (3)
Business Days after the date that the Demand Notice was delivered.

Section 3.1.4. Demand Withdrawal. Any Investor may withdraw all or any portion
of its Registrable Securities included in a Demand Registration from such Demand
Registration at any time prior to the effectiveness of the applicable Demand
Registration Statement. Upon receipt of a notice to such effect from the
Investors with respect to all of the Registrable Securities included in such
Demand Registration, the Company shall cease all efforts to secure effectiveness
of the applicable Demand Registration Statement and such Demand Registration
shall not count as such pursuant to Section 3.1.2 above.

Section 3.1.5. Effective Registration. The Company shall use reasonable best
efforts to cause the Demand Registration Statement to become effective and
remain effective for not less than one hundred eighty (180) days (or such
shorter period as will terminate when all Registrable Securities covered by such
Demand Registration Statement have been sold or withdrawn), or, if such Demand
Registration Statement relates to an Underwritten Public Offering, such longer
period as in the opinion of counsel for the underwriter or underwriters a
Prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer.

Section 3.1.6. Delay in Filing; Suspension of Registration. If the filing,
initial effectiveness or continued use of a Demand Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt written notice of such action to the Holders, delay the
filing or initial effectiveness of, or suspend use of, the Demand Registration
Statement (a “Demand Suspension”); provided, however, that the Company shall not
be permitted to exercise a Demand Suspension more than twice during any twelve
(12)-month period or for a period exceeding thirty (30) days or during the
period from January 1, 2020 to July 1, 2020. In the case of a Demand Suspension,
the Holders agree to use their best efforts to suspend use of the applicable
Prospectus in connection with any sale or purchase, or offer to sell or
purchase, Registrable Securities, upon receipt of the notice referred to
above. The Company shall immediately notify the Holders in writing upon the
termination of any

 

- 7 -



--------------------------------------------------------------------------------

Demand Suspension, amend or supplement the Prospectus, if necessary, so it does
not contain any untrue statement or omission and furnish to the Holders such
numbers of copies of the Prospectus as so amended or supplemented as the Holders
may reasonably request. The Company shall, if necessary, supplement or amend the
Demand Registration Statement, if required by the registration form used by the
Company for the Demand Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Holders of a
majority of Registrable Securities that are included in such Demand Registration
Statement.

Section 3.1.7. Priority of Securities Registered Pursuant to Demand
Registrations. If the managing underwriter or underwriters of a proposed
Underwritten Public Offering of the Registrable Securities included in a Demand
Registration advise the Company in writing that, in its or their opinion, the
number of securities requested to be included in such Demand Registration
exceeds the number that can be sold in such offering without being likely to
have an adverse effect on the price, timing or distribution of the securities
offered or the market for the securities offered, then the securities to be
included in such Registration shall be, in the case of any Demand Registration,
(x) first, allocated to each Holder that has requested to participate in such
Demand Registration an amount equal to the lesser of (i) the number of such
Registrable Securities requested to be registered or sold by such Holders, and
(ii) a number of such shares equal to such Holder’s Pro Rata Portion, and (y)
second, and only if all the securities referred to in clause (x) have been
included, the number of other securities that, in the opinion of such managing
underwriter or underwriters can be sold without having such adverse effect.

Section 3.1.8. Resale Rights. In the event that Baupost or any Other Investor
requests to participate in a Registration pursuant to this Section 3.1 in
connection with a distribution of Registrable Securities to its partners or
members, the Registration shall provide for resale by such partners or members,
if requested by such Investor.

Section 3.2. Shelf Registration.

Section 3.2.1. Request for Shelf Registration.

 

(a) Upon the written request of Baupost or the Requisite Investors from time to
time (a “Shelf Registration Request”), the Company shall promptly file with the
SEC a shelf Registration Statement pursuant to Rule 415 under the Securities
Act (“Shelf Registration Statement”) relating to the offer and sale of
Registrable Securities requested to be included therein by any Holders thereof
from time to time in accordance with the methods of distribution elected by such
Holders, and the Company shall use its reasonable best efforts to cause such
Shelf Registration Statement to promptly become effective under the Securities
Act. Any such Registration pursuant to a Shelf Registration Request shall
hereinafter be referred to as a “Shelf Registration”.

 

(b)

If on the date of the Shelf Registration Request the Company is a WKSI, then the
Shelf Registration Request may request Registration of an unspecified amount of
Registrable Securities to be sold by unspecified Holders. If on the date of the
Shelf Registration

 

- 8 -



--------------------------------------------------------------------------------

  Request the Company is not a WKSI, then the Shelf Registration Request shall
specify the aggregate amount of Registrable Securities to be registered. The
Company shall provide to the Investors the information necessary to determine
the Company’s status as a WKSI upon request.

Section 3.2.2. Shelf Registration Notice. Promptly upon receipt of a Shelf
Registration Request (but in no event more than two (2) Business Days thereafter
(or such shorter period as may be reasonably requested in connection with an
underwritten “block trade”)), the Company shall deliver a written notice (a
“Shelf Registration Notice”) of any such request to all other Holders, which
notice shall specify, if applicable, the amount of Registrable Securities to be
registered, and the Shelf Registration Notice shall offer each such Holder the
opportunity to include in the Shelf Registration that number of Registrable
Securities as each such Holder may request in writing. The Company shall include
in such Shelf Registration all such Registrable Securities with respect to which
the Company has received written requests for inclusion therein within three (3)
Business Days (or such shorter period as may be reasonably requested in
connection with an underwritten “block trade”) after the date that the Shelf
Registration Notice has been delivered.

Section 3.2.3. Continued Effectiveness. The Company shall use its reasonable
best efforts to keep such Shelf Registration Statement continuously effective
under the Securities Act in order to permit the Prospectus forming part of the
Shelf Registration Statement to be usable by the Holders until the earlier of:
(i) the date as of which all Registrable Securities have been sold pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act (but in no event prior to the applicable period referred to
in Section 4(a)(3) of the Securities Act and Rule 174 thereunder); and (ii) the
date as of which no Holder holds Registrable Securities (such period of
effectiveness, the “Shelf Period”). Subject to Section 3.2.3, the Company shall
be deemed not to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Period if the Company
voluntarily takes any action or omits to take any action that would result in
the Holders of the Registrable Securities covered thereby not being able to
offer and sell any Registrable Securities pursuant to such Shelf Registration
Statement during the Shelf Period, unless such action or omission is required by
applicable law.

Section 3.2.4. Suspension of Registration. If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Holders, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”); provided, however, that the Company shall not be permitted to
exercise a Shelf Suspension more than twice during any twelve (12)-month period
or for a period exceeding thirty (30) days for each Shelf Suspension or during
the period from January 1, 2020 to July 1, 2020. In the case of a Shelf
Suspension, the Holders agree to use their best efforts to suspend use of the
applicable Prospectus in connection with any sale or purchase of, or offer to
sell or purchase, Registrable Securities, upon receipt of the notice referred to
above. The Company shall immediately notify the Holders in writing upon the
termination of any Shelf Suspension, amend or supplement the Prospectus, if

 

- 9 -



--------------------------------------------------------------------------------

necessary, so it does not contain any untrue statement or omission and furnish
to the Holders such numbers of copies of the Prospectus as so amended or
supplemented as the Holders may reasonably request. The Company shall, if
necessary, supplement or amend the Shelf Registration Statement, if required by
the registration form used by the Company for the Shelf Registration Statement
or by the instructions applicable to such registration form or by the Securities
Act or the rules or regulations promulgated thereunder or as may reasonably be
requested by the Holders of a majority of Registrable Securities that are
included in such Shelf Registration Statement.

Section 3.2.5. Shelf Takedown.

 

(a) At any time the Company has an effective Shelf Registration Statement with
respect to a Holder’s Registrable Securities, by notice to the Company
specifying the intended method or methods of disposition thereof, either (i)
Baupost or (ii) the Requisite Investors may make a written request (a “Shelf
Takedown Request”) to the Company to effect a Public Offering, including an
Underwritten Shelf Takedown, of all or a portion of such Holder’s Registrable
Securities that may be registered under such Shelf Registration Statement, and
as soon as practicable the Company shall amend or supplement the Shelf
Registration Statement as necessary for such purpose.

 

(b) Promptly upon receipt of a Shelf Takedown Request (but in no event more than
two (2) Business Days thereafter (or such shorter period as maybe reasonably
requested in connection with an underwritten “block trade”)) for any
Underwritten Shelf Takedown, the Company shall deliver a notice (a “Shelf
Takedown Notice”) to each other Holder with Registrable Securities covered by
the applicable Registration Statement, or to all other Holders if such
Registration Statement is undesignated (each a “Potential Takedown
Participant”). The Shelf Takedown Notice shall offer each such Potential
Takedown Participant the opportunity to include in any Underwritten Shelf
Takedown such number of Registrable Securities as each such Potential Takedown
Participant may request in writing. Subject to Section 3.2.6., the Company shall
include in the Underwritten Shelf Takedown all such Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within three (3) Business Days (or such shorter period as may be reasonably
requested in connection with an underwritten “block trade”) after the date that
the Shelf Takedown Notice has been delivered. Notwithstanding the delivery of
any Shelf Takedown Notice, all determinations as to whether to complete any
Underwritten Shelf Takedown and as to the timing, manner, price and other terms
of any Underwritten Shelf Takedown contemplated by this Section 3.2.5 shall be
determined by the participating Requisite Investors.

 

(c)

The Company shall not be obligated to take any action to effect any Underwritten
Shelf Takedown requested by Baupost if (x) an Underwritten Public Offering
pursuant to Section 3.1.1(a)(i) or an Underwritten Shelf Takedown pursuant to
Section 3.2.4(a)(i) was consummated within the preceding one hundred eighty
(180) days, or (y) the minimum anticipated proceeds for such Underwritten Public
Offering or Underwritten Shelf Takedown are not at least $20 million (unless
otherwise consented to by the Company). The Company shall not be obligated to
take any action to effect any Underwritten Shelf Takedown requested by the
Requisite Investors if, at the request of

 

- 10 -



--------------------------------------------------------------------------------

  such Requisite Investors (x) an Underwritten Public Offering pursuant to
Section 3.1.1(a)(ii) or an Underwritten Shelf Takedown pursuant to Section
3.2.4(a)(ii) was consummated within the preceding three hundred sixty five (365)
days (unless otherwise consented to by the Company) or (y) the minimum
anticipated proceeds for such Underwritten Public Offering or Underwritten Shelf
Takedown are not at least $20 million (unless otherwise consented to by the
Company).

Section 3.2.6. Priority of Securities Sold Pursuant to Shelf Takedowns. If the
managing underwriter or underwriters of a proposed Underwritten Shelf Takedown
pursuant to Section 3.2.4 advise the Company in writing that, in its or their
opinion, the number of securities requested to be included in the proposed
Underwritten Shelf Takedown exceeds the number that can be sold in such
Underwritten Shelf Takedown without being likely to have an adverse effect on
the price, timing or distribution of the securities offered or the market for
the securities offered, the number of Registrable Securities to be included in
such offering shall be (x) first, allocated to each Holder that has requested to
participate in such Underwritten Shelf Takedown an amount equal to the lesser of
(i) the number of such Registrable Securities requested to be registered or sold
by such Holder, and (ii) a number of such shares equal to such Holder’s Pro Rata
Portion, and (y) second, and only if all the securities referred to in clause
(x) have been included, the number of other securities that, in the opinion of
such managing underwriter or underwriters can be sold without having such
adverse effect.

Section 3.2.7. Resale Rights. In the event that Baupost or any Other Investor
elects to request a Registration pursuant to this Section 3.2 in connection with
a distribution of Registrable Securities to its partners or members, the
Registration shall provide for resale by such partners or members, if requested
by such Investor.

Section 3.3. Piggyback Registration.

Section 3.3.1. Participation. If the Company at any time proposes to file a
Registration Statement under the Securities Act or to conduct a Public Offering
with respect to any offering of its equity securities for its own account or for
the account of any other Persons (other than (i) a Registration under Sections
3.1 or 3.2, (ii) a Registration on Form S-4 or Form S-8 or any successor form to
such forms, (iii) a Registration of securities solely relating to an offering
and sale to employees or directors of the Company or its subsidiaries pursuant
to any employee stock plan or other employee benefit plan arrangement and (iv)
an unallocated shelf Registration on Form S-3 filed on or about the date
hereof), then, as soon as practicable (but in no event less than ten (10)
Business Days prior to the proposed date of filing of such Registration
Statement or, in the case of a Public Offering under a Shelf Registration
Statement, the anticipated pricing or trade date), the Company shall give
written notice (a “Piggyback Notice”) of such proposed filing or Public Offering
to all Holders, and such Piggyback Notice shall offer the Holder the opportunity
to register under such Registration Statement, or to sell in such Public
Offering, such number of Registrable Securities as each such Holder may request
in writing (a “Piggyback Registration”). Subject to Section 3.3.2, the Company
shall include in such Registration Statement or in such Public Offering as
applicable, all such Registrable Securities that are requested to be included
therein within five (5)

 

- 11 -



--------------------------------------------------------------------------------

Business Days after the receipt by such Holder of any such notice; provided,
however, that if at any time after giving written notice of its intention to
register or sell any securities and prior to the effective date of the
Registration Statement filed in connection with such Registration, or the
pricing or trade date of a Public Offering under a Shelf Registration Statement,
the Company determines for any reason not to register or sell or to delay the
Registration or sale of such securities, the Company shall give written notice
of such determination to each Holder and, thereupon, (i) in the case of a
determination not to register or sell, shall be relieved of its obligation to
register or sell any Registrable Securities in connection with such Registration
or Public Offering (but not from its obligation to pay the Registration Expenses
in connection therewith), without prejudice, however, to the rights of any
Holder entitled to request that such Registration or sale be effected as a
Demand Registration under Section 3.1 or an Underwritten Shelf Takedown under
Section 3.2, as the case may be, and (ii) in the case of a determination to
delay Registration or sale, in the absence of a request for a Demand
Registration or an Underwritten Shelf Takedown, as the case may be, shall be
permitted to delay registering or selling any Registrable Securities, for the
same period as the delay in registering or selling such other securities. Any
Holder shall have the right to withdraw all or part of its request for inclusion
of its Registrable Securities in a Piggyback Registration by giving written
notice to the Company of its request to withdraw.

Section 3.3.2. Priority of Piggyback Registration. If the managing underwriter
or underwriters of any proposed offering of Registrable Securities included in a
Piggyback Registration informs the Company and the participating Holders in
writing that, in its or their opinion, the number of securities that such
Holders and any other Persons intend to include in such offering exceeds the
number that can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (i) first, one hundred percent
(100%) of the securities that the Company proposes to sell, and (ii) second, and
only if all the securities referred to in clause (i) have been included, the
number of Registrable Securities requested to be sold by such Holder that, in
the opinion of such managing underwriter or underwriters, can be sold without
having such adverse effect, with such number to be allocated among the Holders
that have requested to participate in such Registration based on an amount equal
to the lesser of (x) the number of such Registrable Securities requested to be
sold by such Holder, and (y) a number of such shares equal to such Holder’s Pro
Rata Portion, and (iii) third, and only if all of the Registrable Securities
referred to in clause (ii) have been included in such Registration, any other
securities eligible for inclusion in such Registration.

Section 3.3.3. No Effect on Other Registrations. No Registration of Registrable
Securities effected pursuant to a request under this Section 3.3 shall be deemed
to have been effected pursuant to Sections 3.1 and 3.2 or shall relieve the
Company of its obligations under Sections 3.1 and 3.2.

Section 3.4. Lock-Up Agreements. In connection with each Registration or sale of
Registrable Securities pursuant to Section 3.1, 3.2 or 3.3 conducted as an
Underwritten Public Offering, (i) the Company agrees, if requested, to cause its
directors and officers and (ii) each Holder agrees, if requested, to

 

- 12 -



--------------------------------------------------------------------------------

become bound by and to execute and deliver a lock-up agreement with the
underwriter(s) of such Underwritten Public Offering restricting such director’s,
officer’s and Holder’s right to (a) Transfer, directly or indirectly, any equity
securities of the Company held by such Holder, director or officer, as
applicable or (b) enter into any swap or other arrangement that transfers to
another any of the economic consequences of ownership of such securities during
the period commencing on the date of the final Prospectus relating to the
Underwritten Public Offering and ending on the date specified by the
underwriters (such period not to exceed ninety (90) days in the case of any
registration or sale, plus such additional period as may be requested by the
Company or an underwriter to accommodate regulatory restrictions on the
publication or other distribution of research reports and analyst
recommendations and opinions, if applicable); provided however, that in the case
of any lock-up requested of a Holder that is not a director or officer, such
lock-up shall only apply to direct sales of securities purchased by such Holder
pursuant to the Purchase Agreement (or securities issued or issuable upon the
conversion or exercise of such securities), and shall not apply directly or
indirectly to shares purchased by such Holder before or after the transaction
contemplated by the Purchase Agreement. The terms of such lock-up agreements
shall be negotiated among Baupost, the Requisite Investors, the Company and the
underwriters and shall include customary carve-outs from the restrictions on
Transfer set forth therein.

Section 3.5. Registration Procedures.

Section 3.5.1. Requirements. In connection with the Company’s obligations under
Sections 3.1 – 3.4 (and in the case of 3.5.1(z) below, in connection with the
Company’s obligations under Sections 3.1 – 3.4 and 3.10) the Company shall use
its reasonable best efforts to effect such Registration and to permit the sale
of such Registrable Securities in accordance with the intended method or methods
of distribution thereof as expeditiously as reasonably practicable, and in
connection therewith the Company shall:

 

(a) As promptly as practicable prepare the required Registration Statement,
including all exhibits and financial statements required under the Securities
Act to be filed therewith and Prospectus, and, before filing a Registration
Statement or Prospectus or any amendments or supplements thereto, (x) furnish to
the underwriters, if any, and to the Holders of the Registrable Securities
covered by such Registration Statement, copies of all documents prepared to be
filed, which documents shall be subject to the review of such underwriters and
such Holders and their respective counsel, (y) make such changes in such
documents concerning the Holders prior to the filing thereof as such Holders, or
their counsel, may reasonably request and (z) except in the case of a
Registration under Section 3.3 not file any Registration Statement or Prospectus
or amendments or supplements thereto to which the Holders, in such capacity, or
the underwriters, if any, shall reasonably object;

 

(b)

prepare and timely file with the SEC such amendments and post-effective
amendments to such Registration Statement and supplements to the Prospectus as
may be (x) reasonably requested by any Holder with Registrable Securities
covered by such Registration Statement, (y) reasonably requested by any
participating Holder (to the extent such request relates to information relating
to such Holder), or (z) necessary to keep such Registration Statement effective
for the period of time required by this Agreement, and comply with provisions of
the applicable securities laws with respect to the sale or other disposition of
all securities covered by such Registration Statement during such period in

 

- 13 -



--------------------------------------------------------------------------------

  accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;

 

(c) notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such notice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (v) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or any amendment or supplement
thereto has been filed, (w) of any written comments by the SEC, or any request
by the SEC or other federal or state governmental authority for amendments or
supplements to such Registration Statement or such Prospectus, or for additional
information (whether before or after the effective date of the Registration
Statement) or any other correspondence with the SEC relating to, or which may
affect, the Registration, (x) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (y) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in all material respects and (z) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(d) promptly notify each selling Holder and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus or any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, when any Issuer Free Writing Prospectus includes
information that may conflict with the information contained in the Registration
Statement, or, if for any other reason it shall be necessary during such time
period to amend or supplement such Registration Statement or Prospectus in order
to comply with the Securities Act and, as promptly as reasonably practicable
thereafter, prepare and timely file with the SEC, and furnish without charge to
the selling Holders and the managing underwriter or underwriters, if any, an
amendment or supplement to such Registration Statement or Prospectus, which
shall correct such misstatement or omission or effect such compliance;

 

(e) to the extent the Company is eligible under the relevant provisions of Rule
430B under the Securities Act, if the Company files any Shelf Registration
Statement, the Company shall include in such Shelf Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act (referring
to the unnamed selling security holders in a generic manner by identifying the
initial offering of the securities to the Holders) in order to ensure that the
Holders may be added to such Shelf Registration Statement at a later time
through the filing of a Prospectus supplement rather than a post-effective
amendment;

 

- 14 -



--------------------------------------------------------------------------------

(f) use its reasonable best efforts to prevent, or obtain the withdrawal of, any
stop order or other order or notice preventing or suspending the use of any
preliminary or final Prospectus;

 

(g) promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and Baupost or the Requisite Investors agree should
be included therein relating to the plan of distribution with respect to such
Registrable Securities; and make all required filings of such Prospectus
supplement, Issuer Free Writing Prospectus or post-effective amendment as soon
as reasonably practicable after being notified of the matters to be incorporated
in such Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment;

 

(h) furnish to each selling Holder and each underwriter, if any, without charge,
as many conformed copies as such Holder or underwriter may reasonably request of
the applicable Registration Statement and any amendment or post-effective
amendment or supplement thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

 

(i) deliver to each selling Holder and each underwriter, if any, without charge,
as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any amendment or supplement thereto and such other documents as
such Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Holder or underwriter (it
being understood that the Company shall consent to the use of such Prospectus or
any amendment or supplement thereto by each of the selling Holders and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto);

 

(j) on or prior to the date on which the applicable Registration Statement
becomes effective, use its reasonable best efforts to register or qualify, and
cooperate with the selling Holders, the managing underwriter or underwriters, if
any, and their respective counsel, in connection with the Registration or
qualification of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of each state and other jurisdiction as any such
selling Holder or managing underwriter or underwriters, if any, or their
respective counsel reasonably request in writing and do any and all other acts
or things reasonably necessary or advisable to keep such Registration or
qualification in effect for such period as required by Section 3.1 or Section
3.2, as applicable, provided that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action which would subject it to taxation or general service of
process in any such jurisdiction where it is not then so subject;

 

(k) cooperate with the selling Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request prior to any sale of Registrable Securities to the underwriters;

 

- 15 -



--------------------------------------------------------------------------------

(l) use its reasonable best efforts to cause the Registrable Securities covered
by the applicable Registration Statement to be registered with or approved by
such other governmental agencies or authorities as may be necessary to enable
the seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities, including, if
requested, to qualify the Indenture under the Trust Indenture Act of 1939;

 

(m) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for applicable Registrable Securities and, as applicable,
provide the Trustee under the Indenture with printed certificates for the
applicable Registrable Securities which are in a form eligible for deposit with
The Depository Trust Company (in the case of a Registration Statement);

 

(n) make such representations and warranties to the Holders being registered,
and the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in public offerings similar to the offering then
being undertaken;

 

(o) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as Baupost, the
Requisite Investors or the managing underwriter or underwriters, if any,
reasonably request in order to expedite or facilitate the Registration and
disposition of such Registrable Securities;

 

(p) obtain for delivery to the Holders being registered and to the underwriter
or underwriters, if any, an opinion or opinions from counsel for the Company
dated the most recent effective date of the Registration Statement or, in the
event of an Underwritten Public Offering, the date of the closing under the
underwriting agreement, in customary form, scope and substance, which opinions
shall be reasonably satisfactory to such Holders or underwriters, as the case
may be, and their respective counsel;

 

(q) in the case of an Underwritten Public Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the Holders
included in such Registration or sale, a comfort letter from the Company’s
independent certified public accountants or independent auditors (and, if
necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) in customary form and covering
such matters of the type customarily covered by comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

 

(r) cooperate with each seller of Registrable Securities and each underwriter,
if any, participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;

 

(s)

use its reasonable best efforts to comply with all applicable securities laws
and, if a Registration Statement was filed, make available to its security
holders, as soon as

 

- 16 -



--------------------------------------------------------------------------------

  reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;

 

(t) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement;

 

(u) use its reasonable best efforts to cause all Registrable Securities covered
by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company’s equity securities are then listed or
quoted and on each inter-dealer quotation system on which any of the Company’s
equity securities are then quoted;

 

(v) make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by a representative appointed by the Baupost, the
Requisite Investors, by any underwriter participating in any disposition to be
effected pursuant to such Registration Statement and by any attorney, accountant
or other agent retained by such Holders or any such underwriter, all pertinent
financial and other records and pertinent corporate documents and properties of
the Company, and cause all of the Company’s officers, directors and employees
and the independent public accountants who have certified its financial
statements to make themselves available to discuss the business of the Company
and to supply all information reasonably requested by any such Person in
connection with such Registration Statement;

 

(w) in the case of an Underwritten Public Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

 

(x) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

 

(y) take all reasonable action to ensure that any Issuer Free Writing Prospectus
utilized in connection with any Registration complies in all material respects
with the Securities Act, is filed in accordance with the Securities Act to the
extent required thereby, is retained in accordance with the Securities Act to
the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(z) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement; and

 

(aa) take such other actions reasonably requested by Baupost or the Requisite
Investors to conduct an offering of the Notes in accordance with Rule 144A,
including any such actions (or substantially similar actions) that would be
permitted to be requested hereunder by Baupost or the Requisite Investors in
connection with an Underwritten Public Offering if such Notes were Registrable
Securities under this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

Section 3.5.2. Company Information Requests. The Company may require each seller
of Registrable Securities as to which any Registration or sale is being effected
to furnish to the Company such information regarding the distribution of such
securities and such other information relating to such Holder and its ownership
of Registrable Securities as the Company may from time to time reasonably
request in writing and the Company may exclude from such Registration or sale
the Registrable Securities of any such Holder who unreasonably fails to furnish
such information within a reasonable time after receiving such request. Each
Holder agrees to furnish such information to the Company and to cooperate with
the Company as reasonably necessary to enable the Company to comply with the
provisions of this Agreement.

Section 3.5.3. Discontinuing Registration. Each Holder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 3.5.1(d), such Holder will use its best efforts to
discontinue disposition of Registrable Securities pursuant to such Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 3.5.1(d), or until such Holder is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus, or any amendments or supplements
thereto, and if so directed by the Company, such Holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event the
Company shall give any such notice, the period during which the applicable
Registration Statement is required to be maintained effective shall be extended
by the number of days during the period from and including the date of the
giving of such notice to and including the date when each seller of Registrable
Securities covered by such Registration Statement either receives the copies of
the supplemented or amended Prospectus contemplated by Section 3.5.1(d) or is
advised in writing by the Company that the use of the Prospectus may be resumed.

Section 3.6. Underwritten Offerings.

Section 3.6.1. Shelf and Demand Registrations. If requested by the underwriters
for any Underwritten Public Offering, pursuant to a Registration or sale under
Sections 3.1 or 3.2, the Company shall enter into an underwriting agreement with
such underwriters, such agreement to be reasonably satisfactory in substance and
form to each of the Company, Baupost and the Requisite Investors participating
in such offering and the underwriters, and to contain such representations and
warranties by the Company and such other terms as are generally prevailing in
agreements of that type, including indemnities no less favorable to the
recipient thereof than those provided in Section 3.9 of this Agreement. The
Holders of the Registrable Securities proposed to be distributed by such
underwriters shall cooperate with the Company in the negotiation of the
underwriting agreement and shall give consideration to the reasonable
suggestions of the Company regarding the form thereof, and such Holders shall
complete and execute all questionnaires, powers of attorney and other documents
reasonably requested by the underwriters and required under the terms of such
underwriting arrangements. Any such Holder shall not be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Holder, such Holder’s title to the Registrable Securities, such Holder’s
intended method of

 

- 18 -



--------------------------------------------------------------------------------

distribution and any other representations to be made by the Holder as are
generally prevailing in agreements of that type, and the aggregate amount of the
liability of such Holder under such agreement shall not exceed such Holder’s
proceeds from the sale of its Registrable Securities in the offering, net of
underwriting discounts and commissions but before expenses.

Section 3.6.2. Piggyback Registrations. If the Company proposes to register or
sell any of its securities under the Securities Act as contemplated by Section
3.3 and such securities are to be distributed through one or more underwriters,
the Company shall, if requested by any Holder pursuant to Section 3.3 and,
subject to the provisions of Section 3.3.2, use its reasonable best efforts to
arrange for such underwriters to include on the same terms and conditions that
apply to the other sellers in such Registration or sale all the Registrable
Securities to be offered and sold by such Holder among the securities of the
Company to be distributed by such underwriters in such Registration or sale. The
Holders of Registrable Securities to be distributed by such underwriters shall
be parties to the underwriting agreement between the Company and such
underwriters and shall complete and execute all questionnaires, powers of
attorney and other documents reasonably requested by the underwriters and
required under the terms of such underwriting arrangements. Any such Holder
shall not be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding such Holder, such Holder’s title to the Registrable
Securities, such Holder’s intended method of distribution and any other
representations to be made by the Holder as are generally prevailing in
agreements of that type, and the aggregate amount of the liability of such
Holder shall not exceed such Holder’s proceeds from the sale of its Registrable
Securities in the offering, net of underwriting discounts and commissions but
before expenses.

Section 3.6.3. Selection of Underwriters; Selection of Counsel. In the case of
an Underwritten Public Offering under Sections 3.1 or 3.2, the managing
underwriter or underwriters to administer the offering shall be determined (x)
if such Underwritten Public Offering is made pursuant to a Demand Registration
Request by Baupost pursuant to Section 3.1.1(a)(i) or a Shelf Takedown Request
by Baupost pursuant to Section 3.2.4(a)(i), by Baupost, or (y) if such
Underwritten Public Offering is made pursuant to a Demand Registration Request
by an Other Investor pursuant to Section 3.1.1(a)(ii) or a Shelf Takedown
Request by an Other Investor pursuant to Section 3.2.4(a)(ii), by the Requisite
Investors participating in the offering; provided that such underwriter or
underwriters shall be reasonably acceptable to the Company. In the case of an
Underwritten Public Offering under Section 3.3, the managing underwriter or
underwriters to administer the offering shall be determined by the Company;
provided that such underwriter or underwriters shall be reasonably acceptable to
the Requisite Investors. In the case of an Underwritten Public Offering under
Sections 3.1, 3.2 or 3.3, counsel to the Holders shall be selected by the
Requisite Investors.

Section 3.7. No Inconsistent Agreements; Additional Rights. Neither the Company
nor any of its subsidiaries shall hereafter enter into, and neither the Company
nor any of its subsidiaries is currently a party to, any agreement with respect
to its securities that is inconsistent with the rights granted to the Holders by
this Agreement. Neither the Company nor any of its subsidiaries shall enter into
any agreement granting registration or similar rights to any Person, and the
Company hereby represents and warrants that, as of the date hereof, no
registration or similar rights have been granted to any other Person other than
pursuant to this Agreement.

 

- 19 -



--------------------------------------------------------------------------------

Section 3.8. Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC or FINRA, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses), (iv) all fees and
disbursements of counsel for the Company and of all independent certified public
accountants or independent auditors of the Company and any subsidiaries of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance), (v) Securities Act liability
insurance or similar insurance if the Company so desires or the underwriters so
require in accordance with then-customary underwriting practice, (vi) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange or quotation of the Registrable Securities
on any inter-dealer quotation system, (vii) all reasonable fees and
disbursements of legal counsel for the selling Holders, (viii) any reasonable
fees and disbursements of underwriters customarily paid by issuers or sellers of
securities, (ix) all fees and expenses incurred in connection with the
distribution or Transfer of Registrable Securities to or by a Holder or its
Permitted Transferees in connection with a Public Offering, (x) all fees and
expenses of any special experts or other Persons retained by the Company in
connection with any Registration or sale, (xi) all of the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties) and (xii) all expenses related to the
“road show” for any Underwritten Public Offering, including the reasonable
out-of-pocket expenses of the Holders and underwriters, if so requested. All
such expenses are referred to herein as “Registration Expenses”. The Company
shall not be required to pay any fees and disbursements to underwriters not
customarily paid by the issuers of securities in an offering similar to the
applicable offering, including underwriting discounts and commissions and
transfer taxes, if any, attributable to the sale of Registrable Securities.

Section 3.9. Indemnification.

Section 3.9.1. Indemnification by the Company. The Company shall indemnify and
hold harmless, to the full extent permitted by law, each Holder, each
stockholder, member, limited or general partner of such Holder, each
stockholder, member, limited or general partner of each such stockholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, stockholders, employees, advisors, and agents and each
Person who controls, or is alleged to control, (within the meaning of the
Securities Act or the Exchange Act) such Persons and each of their respective
Representatives from and against any and all losses, penalties, judgments,
suits, costs, claims, damages, liabilities and expenses, joint or several
(including reasonable costs of investigation and legal expenses and any
indemnity and contribution payments made to underwriters ) (each, a “Loss” and
collectively “Losses”) arising out of or based upon (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement
under which such Registrable Securities are registered or sold under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein)

 

- 20 -



--------------------------------------------------------------------------------

or any other disclosure document produced by or on behalf of the Company or any
of its subsidiaries including, without limitation any report and other document
filed under the Exchange Act and any preliminary or final offering memorandum
prepared in connection with any Rule 144A or Regulation S offering pursuant to
Section 3.10 of this Agreement, (ii) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus or preliminary Prospectus, in
light of the circumstances under which they were made) not misleading or (iii)
any violation or alleged violation by the Company or any of its subsidiaries of
any federal, state, foreign or common law rule or regulation applicable to the
Company or any of its subsidiaries and relating to action or inaction in
connection with any such registration, disclosure document or other document or
report; provided, that no selling Holder shall be entitled to indemnification
pursuant to this Section 3.9.1 in respect of any untrue statement or omission
contained in any information relating to such seller Holder furnished in writing
by such selling Holder to the Company specifically for inclusion in a
Registration Statement and used by the Company in conformity therewith (such
information “Selling Stockholder Information”). This indemnity shall be in
addition to any liability the Company may otherwise have. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any indemnified party and shall survive the Transfer of
such securities by such Holder and regardless of any indemnity agreed to in the
underwriting agreement that is less favorable to the Holders. The Company shall
also indemnify underwriters, initial purchasers, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, their officers and directors and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above (with appropriate modification) with respect to
the indemnification of the indemnified parties.

Section 3.9.2. Indemnification by the Selling Holders. Each selling Holder
agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or (ii) any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission is
contained in such selling Holder’s Selling Stockholder Information. In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the proceeds from the sale of its Registrable Securities in
the offering giving rise to such indemnification obligation, net of underwriting
discounts and commissions but before expenses, less any amounts paid by such
Holder pursuant to Section 3.9.4 and any amounts paid by such Holder as a result
of liabilities incurred under the underwriting agreement, if any, related to
such sale.

Section 3.9.3. Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (a) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so

 

- 21 -



--------------------------------------------------------------------------------

notify the indemnifying party shall relieve the indemnifying party of its
obligations hereunder only to the extent, if at all, that it forfeits
substantive legal rights by reason of such delay or failure) and (b) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any Person
entitled to indemnification hereunder shall have the right to select and employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such Person unless (i)
the indemnifying party has agreed in writing to pay such fees or expenses, (ii)
the indemnifying party shall have failed to assume the defense of such claim
within a reasonable time after receipt of notice of such claim from the Person
entitled to indemnification hereunder and employ counsel reasonably satisfactory
to such Person, (iii) the indemnified party has reasonably concluded (based upon
advice of its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (iv) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without the
consent of the indemnified party. No indemnifying party shall consent to entry
of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim or litigation without the prior written consent of such indemnified
party. If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its prior written consent, but such consent may not be unreasonably
withheld. It is understood that the indemnifying party or parties shall not,
except as specifically set forth in this Section 3.9.3, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) an indemnified party has reasonably concluded
(based on the advice of counsel) that there may be legal defenses available to
it that are different from or in addition to those available to the other
indemnified parties or (z) a conflict or potential conflict exists or may exist
(based upon advice of counsel to an indemnified party) between such indemnified
party and the other indemnified parties, in each of which cases the indemnifying
party shall be obligated to pay the reasonable fees and expenses of such
additional counsel or counsels.

Section 3.9.4. Contribution. If for any reason the indemnification provided for
in Section 3.9.1 and Section 3.9.2 is unavailable to an indemnified party or
insufficient in respect of any Losses referred to therein (other than as a
result of exceptions or limitations on indemnification contained in Section
3.9.1 and Section 3.9.2), then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party or parties on the other hand in
connection with the acts, statements or omissions that resulted in such Losses,
as well as any other relevant equitable considerations.

 

- 22 -



--------------------------------------------------------------------------------

In connection with any Registration Statement filed with the SEC by the Company,
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other hand shall be determined by reference to, among other things,
whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties hereto agree that it would not
be just or equitable if contribution pursuant to this Section 3.9.4 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this Section
3.9.4. No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The amount paid
or payable by an indemnified party as a result of the Losses referred to in
Sections 3.9.1 and 3.9.2 shall be deemed to include, subject to the limitations
set forth above, any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 3.9.4, in connection
with any Registration Statement filed by the Company, a selling Holder shall not
be required to contribute any amount in excess of the dollar amount of the
proceeds from the sale of its Registrable Securities in the offering giving rise
to such indemnification obligation, net of underwriting discounts and
commissions but before expenses, less any amounts paid by such Holder pursuant
to Section 3.9.2 and any amounts paid by such Holder as a result of liabilities
incurred under the underwriting agreement, if any, related to such sale. If
indemnification is available under this Section 3.9, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Sections 3.9.1 and 3.9.2 hereof without regard to the provisions of this Section
3.9.4. The remedies provided for in this Section 3.9 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
indemnified party at law or in equity.

Section 3.10. Rules 144 and 144A and Regulation S. The Company shall timely file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder (or, if the
Company is not required to file such reports, it will, upon the request of the
Holders, make publicly available such necessary information for so long as
necessary to permit sales that would otherwise be permitted by this Agreement
pursuant to Rule 144, Rule 144A or Regulation S under the Securities Act, as
such rules may be amended from time to time or any similar rule or regulation
hereafter adopted by the SEC), and it will take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable such Holder to sell Registrable Securities without Registration under the
Securities Act in transactions that would otherwise be permitted by this
Agreement and within the limitation of the exemptions provided by (i) Rule 144,
Rule 144A or Regulation S under the Securities Act, as such rules may be amended
from time to time, or (ii) any similar rule or regulation hereafter adopted by
the SEC. Upon the request of any Holder, the Company will deliver to such Holder
a written statement as to whether it has complied with such requirements and, if
not, the specifics thereof.

Section 3.11. Existing Registration Statements. Notwithstanding anything herein
to the contrary and subject to applicable law and regulation, the Company may
satisfy any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective by a specified date by designating, by
notice to the Holders, a Registration Statement that

 

- 23 -



--------------------------------------------------------------------------------

previously has been filed with the SEC or become effective, as the case may be,
as the relevant Registration Statement for purposes of satisfying such
obligation, and all references to any such obligation shall be construed
accordingly; provided that such previously filed Registration Statement may be,
and is, amended or, subject to applicable securities laws, supplemented to add
the number of Registrable Securities, and, to the extent necessary, to identify
as a selling stockholders those Holders demanding the filing of a Registration
Statement pursuant to the terms of this Agreement. To the extent this Agreement
refers to the filing or effectiveness of other Registration Statements, by or at
a specified time and the Company has, in lieu of then filing such Registration
Statements or having such Registration Statements become effective, designated a
previously filed or effective Registration Statement as the relevant
Registration Statement for such purposes, in accordance with the preceding
sentence, such references shall be construed to refer to such designated
Registration Statement, as amended or supplemented in the manner contemplated by
the immediately preceding sentence.

ARTICLE IV

GOVERNANCE

Section 4.1. Composition of the Board of Directors. Upon written request of
Baupost, the board of directors of the Company (the “Board”) shall appoint two
individuals designated by Baupost (the “Baupost Designees”) to the Board with a
term expiring at the Company’s annual meeting of its stockholders (the “Annual
Meeting”) occurring in 2018 and shall increase the size of the Board to
accommodate such designees.

For so long as Baupost or its Affiliates own twenty percent (20%) or more of the
Company’s outstanding Common Stock (on an as-converted and as-exercised basis,
assuming Stockholder Approval has been obtained and without regard to the
Trigger Date (as defined in the Indenture)), the Company shall nominate and
recommend both Baupost Designees (or such successor or replacement designated by
Baupost) in the Company’s proxy statement at each Annual Meeting at which the
Baupost Designees’ terms are set to expire. For so long as Baupost or its
Affiliates own ten percent (10%) or more of the Company’s outstanding Common
Stock (on an as-converted and as-exercised basis, assuming Stockholder Approval
has been obtained and without regard to the Trigger Date (as defined in the
Indenture)), the Company shall nominate and recommend one Baupost Designee (or
such successor or replacement designated by Baupost) in the Company’s proxy
statement at each Annual Meeting at which the Baupost Designee’s term is set to
expire. The Company shall take all actions necessary to ensure there are
vacancies on the Board as of the effectiveness of this Agreement to permit the
appointment of the Baupost Designees. In the event no Baupost Designee is
designated with respect to any meeting, the person then in office as such
designee shall be presumed to be the applicable designee. The Company shall
cause the Baupost Designees to be included in the slate of nominees presented by
the Board to the stockholders of the Company for election as directors at the
relevant annual meeting of the stockholders and shall solicit proxies in favor
of the election of such persons. The Company shall not solicit proxies of the
stockholders of the Company to vote against any Baupost Designee or for the
approval of any stockholder or other proposals that are inconsistent with the
rights afforded pursuant to this Section 4.1 and will take no action that is
inconsistent with the objective of having the Baupost Designees serve on the
Board. For so long as any Baupost Designee has the right to be nominated
pursuant to this Section 4.1, such

 

- 24 -



--------------------------------------------------------------------------------

designee shall have the right to serve on each committee of the Board, unless
otherwise prohibited by law or applicable stock exchange rules.

In the event of the death, resignation, or removal from office of a Baupost
Designee for any reason, Baupost may appoint another person as the Baupost
Designee to fill the vacancy created thereby and the Company shall take all
actions necessary to appoint such individual to the Board.

If there is a vacancy on the Board as a result of a Baupost Designee’s failure
to obtain the requisite approval of the Company’s stockholders necessary for
election at any annual or special meeting of the Company’s stockholders, and
where no other individual is elected to fill such vacancy, Baupost shall have
the right to designate another Baupost Designee to fill such vacancy, and the
Company shall take all actions necessary to appoint such individual to the
Board.

During the period that a Baupost Designee is a director of the Board, such
director shall be entitled to the same benefits, including benefits under any
director and officer indemnification or insurance policy maintained by the
Company, as any other director of the Board.

During the period between the effectiveness of this Agreement and the date
Baupost or its Affiliates have ownership of less than ten percent (10%) of the
Company’s outstanding Common Stock (on an as-converted and as-exercised basis,
assuming Stockholder Approval has been obtained and without regard to the
Trigger Date (as defined in the Indenture)), Baupost shall have the right to
appoint one (1) non-voting board observer (the “Baupost Observer”) who shall (a)
have the right to attend and participate in all meetings of the Board and
committees of the Board and (b) be entitled to receive copies of all notices,
minutes, consents, and other materials that the Company provides to its
directors at the same time and in the same manner as provided to such directors,
provided, that a majority of the members of the Board shall be entitled to
exclude the Baupost Observer from portions of any meeting of the Board or
committee thereof and to redact portions of any materials delivered to such
Baupost Observer when and to the extent that such majority determines in good
faith that (i) such exclusion or redaction is reasonably necessary to preserve
attorney-client privilege with respect to a matter that is material to the
business of the Company or (ii) there exists, with respect to any deliberation
or materials, a conflict of interest between such Baupost Observer and the
Company.

ARTICLE V

MISCELLANEOUS

Section 5.1. Authority; Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association. The Company and its
subsidiaries shall be jointly and severally liable for all obligations of each
such party pursuant to this

 

- 25 -



--------------------------------------------------------------------------------

Agreement.

Section 5.2. Notices. Any notices, requests, demands and other communications
required or permitted in this Agreement shall be effective if in writing and (i)
delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:

If to the Company to:

Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court

Suite 200

La Jolla, CA 92037

  Attention:   Michael Narachi, Chief Executive Officer   Facsimile:   (858)
875-8650   E-mail:   mnarachi@orexigen.com

with a copy (which shall not constitute notice) to:

Cooley LLP

101 California Street

5th floor

San Francisco, CA 94111

Attention: David Peinsipp, Esq.

E-mail: dpeinsipp@cooley.com

If to Baupost, to:

 

Baupost Group Securities, L.L.C.

c/o The Baupost Group, L.L.C.

10 St. James Avenue, Suite 1700

Boston, MA 02116

Attention:

  Gregory A. Ciongoli, Patrick McKee, Frederick H. Fogel, and John F. Harvey

Facsimile:

  (617) 451-7331

E-mail:

  gac@baupost.com, pmm@baupost.com, ffogel@baupost.com, and jharvey@baupost.com

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

Three Embarcadero Center

San Francisco, CA 94111

Attention:

  Thomas Holden

Facsimile:

  (415) 315-4823

E-mail:

  thomas.holden@ropesgray.com

 

- 26 -



--------------------------------------------------------------------------------

If to an Other Investor, then to such address as set forth opposite such Other
Investor’s name on Schedule A.

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

Section 5.3. Termination and Effect of Termination. This Agreement shall
terminate upon the date on which no Holder holds any Registrable Securities,
except for the provisions of Sections 3.9 and 3.10, which shall survive any such
termination. No termination under this Agreement shall relieve any Person of
liability for breach or Registration Expenses incurred prior to termination. In
the event this Agreement is terminated, each Person entitled to indemnification
rights pursuant to Section 3.9 hereof shall retain such indemnification rights
with respect to any matter that (i) may be an indemnified liability thereunder
and (ii) occurred prior to such termination.

Section 5.4. Permitted Transferees. The rights of a Holder hereunder may be
assigned (but only with all related obligations as set forth below) in
connection with a Transfer of Registrable Securities to a Permitted Transferee
of that Holder. Without prejudice to any other or similar conditions imposed
hereunder with respect to any such Transfer, no assignment permitted under the
terms of this Section 5.4 will be effective unless the Permitted Transferee to
which the assignment is being made, if not a Holder, has delivered to the
Company a written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that the Permitted Transferee will be bound by, and
will be a party to, this Agreement. A Permitted Transferee to whom rights are
transferred pursuant to this Section 5.4 may not again transfer those rights to
any other Permitted Transferee, other than as provided in this Section 5.4.

Section 5.5. Remedies. The parties to this Agreement shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder. The parties acknowledge and agree
that in the event of any breach of this Agreement, in addition to any other
remedies that may be available, each of the parties hereto shall be entitled to
specific performance of the obligations of the other parties hereto and, in
addition, to such other equitable remedies (including preliminary or temporary
relief) as may be appropriate in the circumstances. No delay of or omission in
the exercise of any right, power or remedy accruing to any party as a result of
any breach or default by any other party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed as a waiver of or
acquiescence in any such breach or default, or of any similar breach or default
occurring later; nor shall any such delay, omission nor waiver of any single
breach or default be deemed a waiver of any other breach or default occurring
before or after that waiver.

Section 5.6. Amendments. This Agreement may not be orally amended, modified,

 

- 27 -



--------------------------------------------------------------------------------

extended or terminated, nor shall any oral waiver of any of its terms be
effective. This Agreement may be amended, modified, extended or terminated, and
the provisions hereof may be waived, only by an agreement in writing signed by
the Company and holders of at least 70% of the shares of Common Stock held by
the Investors or their Affiliates (on an as-converted and as-exercised basis,
assuming Stockholder Approval has been obtained and without regard to the
Trigger Date (as defined in the Indenture)). Each such amendment, modification,
extension or termination shall be binding upon each party hereto.
Notwithstanding the foregoing, no waiver, amendment, modification, extension or
termination of any rights granted to Baupost under this Agreement shall be valid
or effective without the prior written consent of Baupost. In addition, each
party hereto may waive any right hereunder by an instrument in writing signed by
such party.

Section 5.7. Governing Law. This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

Section 5.8. Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (i) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of New York for the purpose
of any action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (ii) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (iii) hereby
agrees not to commence or maintain any action, claim, cause of action or suit
(in contract, tort or otherwise), inquiry, proceeding or investigation arising
out of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this Agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (i)
above. Notwithstanding the foregoing, any party to this Agreement may commence
and maintain an action to enforce a judgment of any of the above-named courts in
any court of competent jurisdiction. Each party hereto hereby consents to
service of process in any such proceeding in any manner permitted by New York
law, and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 5.2 hereof is
reasonably calculated to give actual notice.

Section 5.9. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO

 

- 28 -



--------------------------------------------------------------------------------

HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 5.9
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 5.9 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 5.10. Merger; Binding Effect, Etc. This Agreement constitutes the entire
agreement of the parties with respect to its subject matter, supersedes all
prior or contemporaneous oral or written agreements or discussions with respect
to such subject matter, and shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective heirs, representatives,
successors and permitted assigns. Except as otherwise expressly provided herein,
no Holder or other party hereto may assign any of its respective rights or
delegate any of its respective obligations under this Agreement without the
prior written consent of the other parties hereto, and any attempted assignment
or delegation in violation of the foregoing shall be null and void.

Section 5.11. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

Section 5.12. Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

Section 5.13. No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and each Holder covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Holder or of any Affiliate or assignee thereof, as such, whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Holder or any current or future member of any Holder or any
current or future director, officer, employee, partner or member of any Holder
or of any Affiliate or assignee thereof, as such, for any obligation of any
Holder under this

 

- 29 -



--------------------------------------------------------------------------------

Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

[Signature pages follow]

 

- 30 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first above written.

 

Company:

    OREXIGEN THERAPEUTICS, INC.     By:  

/s/ Michael A. Narachi

      Name: Michael A. Narachi       Title: President and Chief Executive
Officer

Baupost:

    BAUPOST GROUP SECURITIES, L.L.C.     By:  

/s/ Gregory Ciongoli

      Name: Gregory Ciongoli       Title: Partner

Other Investors:

    ROCK SPRINGS CAPITAL MASTER FUND LP     By:  

/s/ Graham McPhail

      Name: Graham McPhail       Title: Managing Director/Member of the GP    
TELEMETRY SECURITIES LLC     By:  

/s/ Dan Sommers

      Name: Dan Sommers       Title: Portfolio Manager     EcoR1 CAPITAL FUND,
L.P.     By:  

/s/ Oleg Nodelman

      Name: Oleg Nodelman       Title: Managing Director     EcoR1 CAPITAL FUND
QUALIFIED, L.P.     By:  

/s/ Oleg Nodelman

      Name: Oleg Nodelman       Title: Managing Director     683 CAPITAL
PARTNERS LP     By:  

/s/ Joseph Patt

      Name: Joseph Patt       Title: Partner – Head Trader

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

    CC ARBITRAGE, LTD.     By:  

/s/ Peter C. Fletcher

      Name: Peter C. Fletcher       Title: Portfolio Manager     CC ARB SIF I,
LTD.     By:  

/s/ Peter C. Fletcher

      Name: Peter C. Fletcher       Title: Portfolio Manager     CC ARB WEST,
LLC     By:  

/s/ Peter C. Fletcher

      Name: Peter C. Fletcher       Title: Portfolio Manager    

HIGHBRIDGE INTERNATIONAL LLC

By: Highbridge Capital Management, LLC,

as Trading Manager

    By:  

/s/ Jason Hempel

      Name: Jason Hempel       Title: Managing Director    

HIGHBRIDGE TACTICAL CREDIT &

CONVERTIBLES MASTER FUND, L.P.

By: Highbridge Capital Management, LLC,

as Trading Manager

    By:  

/s/ Jason Hempel

      Name: Jason Hempel       Title: Managing Director    

O’CONNOR GLOBAL MULTI-STRATEGY

ALPHA MASTER LIMITED

    By:  

/s/ Andrew Martin

      Name: Andrew Martin       Title: Managing Director    

NINETEEN77 GLOBAL MULTI-STRATEGY

ALPHA (LEVERED) MASTER LIMITED

    By:  

/s/ Andrew Martin

      Name: Andrew Martin       Title: Managing Director

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

    BIOTECHNOLOGY VALUE FUND, L.P.     By:  

/s/ Mark Lampert

     

Mark Lampert

President of BVF Inc.

General Partner of BVF Partners, L.P.

General Partner of Biotechnology Value Fund, L.P.

    BIOTECHNOLOGY VALUE FUND II, L.P.     By:  

/s/ Mark Lampert

     

Mark Lampert

President of BVF Inc.

General Partner of BVF Partners, L.P.

General Partner of Biotechnology Value Fund II, L.P.

   

BIOTECHNOLOGY VALUE TRADING

FUND OS, L.P.

    By:  

/s/ Mark Lampert

     

Mark Lampert

President of BVF Inc.

General Partner of BVF Partners, L.P.

Sole Member of BVF Partners OS, Ltd.

General Partner of Biotechnology Value Trading

Fund OS, L.P.

    INVESTMENT 10, LLC     By:  

/s/ Mark Lampert

     

Mark Lampert

President of BVF Inc.

General Partner of BVF Partners, L.P.

Attorney-in-fact for Investment 10, LLC

    MSI BVF SPV, LLC     By:  

/s/ Mark Lampert

     

Mark Lampert

President of BVF Inc.

General Partner of BVF Partners, L.P.

Attorney-in-fact for MSI BVF SPV, LLC

    ROADRUNNER CO.     By:  

/s/ Mark Lampert

     

Mark Lampert

President of BVF Inc.

General Partner of BVF Partners, L.P.

Attorney-in-fact for Roadrunner Co.

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

    SABBY HEALTHCARE MASTER FUND, LTD.     By:  

/s/ Robert Grundstein

      Name: Robert Grundstein       Title: COO of Investment Manager    

SABBY VOLATILITY WARRANT MASTER FUND, LTD.

    By:  

/s/ Robert Grundstein

      Name: Robert Grundstein       Title: COO of Investment Manager

 

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF OTHER INVESTORS

 

    

Purchaser

       

Baupost Group Securities, L.L.C.

c/o State Street Bank and Trust

200 Newport Avenue, 6th Floor

North Quincy, MA 02171

Attention: Mike Manganaro

     

Rock Springs Capital Master Fund LP

c/o Rock Springs Capital

650 South Exeter Street, Suite 1070

Baltimore, MD 21202

Attention: Graham McPhail

     

Telemetry Securities LLC

545 Fifth Avenue, Suite 1108

New York, NY 10017

Attention: Dan Sommers

     

EcoR1 Capital Fund, L.P

409 Illinois Street

San Francisco, CA 94158

Attention: Oleg Nodelman

     

EcoR1 Capital Fund Qualified, L.P.

409 Illinois Street

San Francisco, CA 94158

Attention: Oleg Nodelman

     

683 Capital Partners LP

3 Columbus Circle, Suite 2205

New York, NY 10019

Attention: Joseph Patt

     

CC Arbitrage, Ltd.

c/o Castle Creek Capital

227 West Monroe, Suite 2550

Chicago, IL 60606

Attention: Peter Fletcher

     

CC ARB SIF I, Ltd.

c/o Castle Creek Capital

227 West Monroe, Suite 2550

Chicago, IL 60606

Attention: Peter Fletcher

  



--------------------------------------------------------------------------------

  

CC ARB West, LLC

c/o Castle Creek Capital

227 West Monroe, Suite 2550

Chicago, IL 60606

Attention: Peter Fletcher

     

Highbridge International LLC

c/o Highbridge Capital Management, LLC

40 W. 57th Street, Floor 32

New York, NY 10019

Attention: Jason Hempel

     

Highbridge Tactical Credit & Convertibles Master Fund, L.P.

c/o Highbridge Capital Management, LLC

40 W. 57th Street, Floor 32

New York, NY 10019

Attention: Jason Hempel

     

O’Connor Global Multi-Strategy Alpha Master Limited

c/o UBS O’Connor LLC

1 North Wacker Drive, 32nd Floor

Chicago, IL 60606

     

Nineteen77 Global Multi-Strategy Alpha (Levered) Master Limited

c/o UBS O’Connor LLC

1 North Wacker Drive, 32nd Floor

Chicago, IL 60606

     

Biotechnology Value Fund, L.P.

c/o BVF Partners

One Sansome Street, 30th Floor

San Francisco, CA 94104

Attention: Mark Lampert

     

Biotechnology Value Fund II, L.P.

c/o BVF Partners

One Sansome Street, 30th Floor

San Francisco, CA 94104

Attention: Mark Lampert

     

Biotechnology Value Trading Fund OS, L.P.

c/o BVF Partners

One Sansome Street, 30th Floor

San Francisco, CA 94104

Attention: Mark Lampert

     

Investment 10, LLC

c/o BVF Partners

One Sansome Street, 30th Floor

San Francisco, CA 94104

Attention: Mark Lampert

     

MSI BVF SPV, LLC

c/o BVF Partners

One Sansome Street, 30th Floor

San Francisco, CA 94104

Attention: Mark Lampert

  



--------------------------------------------------------------------------------

  

Roadrunner Co.

c/o BVF Partners

One Sansome Street, 30th Floor

San Francisco, CA 94104

Attention: Mark Lampert

     

Sabby Healthcare Master Fund, Ltd.

c/o Sabby Management

10 Mountainview Road

Upper Saddle River, NJ 07458

Attention: Robert Grundstein

     

Sabby Volatility Warrant Master Fund, Ltd.

c/o Sabby Management

10 Mountainview Road

Upper Saddle River, NJ 07458

Attention: Robert Grundstein

  